OPINION
PER CURIAM.
Michael R. Shemonsky appealed to the District Court from an order of the Bankruptcy Court that denied his motion to reopen. The District Court affirmed the Bankruptcy Court’s order, and this appeal followed.
*105Shemonsky sought to reopen a bankruptcy case that had been dismissed for failure to timely file documents. After a hearing on December 17, 2008, at which Shemonsky was unable to provide a valid reason why he did not timely file the required documents, the Bankruptcy Court denied his motion to reopen. Shemonsky appealed that order to the United States District Court for the Middle District of Pennsylvania. The District Court affirmed the Bankruptcy Court’s order and summarily denied Shemonsky’s appeal because he had failed to raise any issue of merit.
Upon careful review of the record, including the transcript of the hearing held on December 17, 2008, we agree that She-monsky raised no issue of arguable merit to the District Court. As this appeal presents no substantial question, we will affirm the judgment of the District Court pursuant to I.O.P. 10.6